DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Invention I (claim 30) in the reply filed on February 9, 2022, is acknowledged.
Applicant cancelled claims 31-33 and 55-84.
Applicant added new claims 85-98.
Currently, claims 30 and 85-98 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/732,564, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 87: “wherein the controller is configured to stop further adjustments of the negative pressure if the measured rate of fluid flow is less than a pre-determined threshold flow rate for a pre-determined period of time”
Claim 88: “wherein the controller is configured to control the pump to terminate a drain cycle if a cumulative volume of the fluid withdrawn is equal to or greater than a target volume”
Claim 89: an actuation chamber “connected to a pressure distribution manifold”; “the controller configured to control a valve in the pressure distribution manifold to deliver negative pneumatic pressure to the actuation chamber; the controller also configured to determine a measured rate of fluid flow from the fluid line to the pump based on the actuation chamber pressure and the reference chamber pressure”
Claim 90: “wherein the pre-determined value is in the range of 35 to 70 ml/min”
Claim 92: “wherein the controller signals an alert if the measured rate of fluid flow is less than the predetermined value”
Claim 93: “wherein the controller signals an occlusion alert if the measured rate of fluid flow upon application of the positive pressure is less than the pre-determined amount”
Claim 94: “wherein the controller evaluates the measured rate of fluid flow after a first period of time and signals an alert if the rate of fluid flow has been less than the pre-determined value for a second period of time”
Claim 96: “wherein the controller signals an alert when the measured rate of fluid flow is less than the pre-determined value”
Claim 97: “wherein the controller controls the pump by providing the second negative pressure to the fluid when the measured rate of fluid flow is less than a pre-determined value for a first pre-determined period of time”
Claim 98: “wherein the controller signals an alert when the measured rate of fluid flow is less than the pre-determined value for a first pre-determined period of time”

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered:
U.S. patent application Ser. No. 14/341,207 (page 62, line 14)
U.S. Pat. Nos. 5,431,626, 5,474,683 (page 227, lines 16-17)
U.S. Pat. Nos. 8,246,826, and 8,393,690 (page 227, lines 18-19)
U.S. Pat. Nos. 5,431,626, 5,474,683 (page 312, line 30
U.S. Pat. Nos. 8,246,826, and 8,393,690 (page 312, line 31)
U.S. Pat. Nos. 5,431,626, 5,474,683 (page 319, lines 13-14)
U.S. Pat. Nos. 8,246,826, and 8,393,690 (page 319, lines 15-16)

The information disclosure statement filed July 9, 2021 (21 pages), fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered:
A copy of JP 2007-510473 has not been provided in the application file of the current application 16/247,204 or in parent applications 14/732,564 or 13/667,696. Applicant states in the information disclosure statement that a copy of JP 2007-510473 is provided in application 12/864,378; however, application 12/864,378 is not a parent application to the current application 16/247,204. Examiner requests Applicant to submit a copy of JP 2007-510473 in the current application 16/247,204
A copy of WO 2001/037895 has not been provided in the application file of the current application 16/247,204 or in parent applications 14/732,564 or 13/667,696. Applicant states in the information disclosure statement that a copy of WO 2001/037895 is provided in application 12/864,287; however, application 12/864,287 378 is not a parent application to the current application 16/247,204. Examiner requests Applicant to submit a copy of WO 2001/037895 in the current application 16/247,204
A copy of WO 2006/120415 has not been provided in the application file of the current application 16/247,204 or in parent applications 14/732,564 or 13/667,696. Applicant states in the information disclosure statement that a copy of WO 2006/120415 is provided in application 12/864,378; however, application 12/864,378 is not a parent application to the current application 16/247,204. Examiner requests Applicant to submit a copy of WO 2006/120415 in the current application 16/247,204

Specification
The abstract of the disclosure is objected to because:
In lines 4-5, there is insufficient antecedent basis for “the apparatus”. It is unclear whether “the apparatus” refers to “a pneumatically actuated diaphragm pump” in lines 1-2, “a peritoneal dialysis cycler” in line 2, or to another element previously recited in the Abstract
In line 6, “a diaphragm pump” should be changed to “the diaphragm pump” to refer to “a pneumatically actuated diaphragm pump” in lines 1-2
In line 11, “the heater” should be changed to “the heater element” to refer to “a heater element” in line 10
In line 11, “the application” should be changed to “an application” as the first recitation of the term
In line 12, “the amount” should be changed to “an amount” as the first recitation of the term
In line 13, “a therapy” should be changed to “the therapy” to refer to “a peritoneal dialysis therapy” in line 12
In line 14, “the movement” should be changed to “movement” as the first recitation of the term
In line 14, “heater bag” should be changed to “a heater bag”
In lines 14-15, “a peritoneal dialysis cycler” should be changed to “the peritoneal dialysis cycler” to refer to “a peritoneal dialysis cycler” in line 2
In line 15, “the synchronization” should be changed to “synchronization” as the first recitation of the term
In line 15, “the operation” should be changed to “operation” as the first recitation of the term
In lines 15-16, “a peritoneal dialysis cycler” should be changed to “the peritoneal dialysis cycler” to refer to “a peritoneal dialysis cycler” in line 2
	Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 30, 89-92, and 95 are objected to because of the following informalities:  
	In claim 30, line 3, “negative or positive pressure” should be changed to “the negative pressure or positive pressure”.
	In claim 30, line 5, “the pressure” should be changed to “the negative pressure or the positive pressure”.
	In claim 30, line 8, “negative pressure” should be changed to “the negative pressure”.
	In claim 30, line 9, “control the pump” should be changed to “controlling the pump”.
	In claim 30, line 9, “a positive pressure” should be changed to “the positive pressure”.
	In claim 30, line 11, “negative pressure” should be changed to “the negative pressure”.
	In claim 30, lines 11-12, “a measured rate of fluid flow” should be changed to “the measured rate of fluid flow”.
	In claim 89, line 4, “pumping chamber” should be changed to “the pumping chamber”.
	In claim 89, line 10, “a measured rate of fluid flow” should be changed to “the measured rate of fluid flow”.
	In claim 90, line 1, “the range” should be changed to “a range”.
	In claim 91, “negative pressure” should be changed to “the negative pressure”.
	In claim 92, “the predetermined value” should be changed to “the pre-determined value”.
	In claim 95, line 3, “negative or positive pressure” should be changed to “the negative pressure or positive pressure”.
	In claim 95, line 5, “the pressure” should be changed to “the negative pressure or the positive pressure”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 87-90, 92-94, and 96-98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 87, lines 1-3 recite: “wherein the controller is configured to stop further adjustments of the negative pressure if the measured rate of fluid flow is less than a pre-determined threshold flow rate for a pre-determined period of time”; however, such is new matter not described in the original Specification of Application No. 14/732,564.
	In regards to claim 88, lines 1-3 recite: “wherein the controller is configured to control the pump to terminate a drain cycle if a cumulative volume of the fluid withdrawn is equal to or greater than a target volume”; however, such is new matter not described in the original Specification of Application No. 14/732,564.
	In regards to claim 89, lines 2-11 recite: an actuation chamber “connected to a pressure distribution manifold”; “the controller configured to control a valve in the pressure distribution manifold to deliver negative pneumatic pressure to the actuation chamber; the controller also configured to determine a measured rate of fluid flow from the fluid line to the pump based on the actuation chamber pressure and the reference chamber pressure”; however, such is new matter not described in the original Specification of Application No. 14/732,564.
	In regards to claim 90, lines 1-2 recite: “wherein the pre-determined value is in the range of 35 to 70 ml/min”; however, such is new matter not described in the original Specification of Application No. 14/732,564.
	In regards to claim 92, lines 1-3 recite: “wherein the controller signals an alert if the measured rate of fluid flow is less than the predetermined value”; however, such is new matter not described in the original Specification of Application No. 14/732,564.
	In regards to claim 93, lines 1-3 recite: “wherein the controller signals an occlusion alert if the measured rate of fluid flow upon application of the positive pressure is less than the pre-determined amount”; however, such is new matter not described in the original Specification of Application No. 14/732,564.
	In regards to claim 94, lines 1-3 recite: “wherein the controller evaluates the measured rate of fluid flow after a first period of time and signals an alert if the rate of fluid flow has been less than the pre-determined value for a second period of time”; however, such is new matter not described in the original Specification of Application No. 14/732,564.
	In regards to claim 96, lines 1-3 recite: “wherein the controller signals an alert when the measured rate of fluid flow is less than the pre-determined value”; however, such is new matter not described in the original Specification of Application No. 14/732,564. Claim 98 is rejected by virtue of being dependent upon claim 96.
	In regards to claim 97, lines 1-3 recite: “wherein the controller controls the pump by providing the second negative pressure to the fluid when the measured rate of fluid flow is less than a pre-determined value for a first pre-determined period of time”; however, such is new matter not described in the original Specification of Application No. 14/732,564.
	In regards to claim 98, lines 1-3 recite: “wherein the controller signals an alert when the measured rate of fluid flow is less than the pre-determined value for a first pre-determined period of time”; however, such is new matter not described in the original Specification of Application No. 14/732,564.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 85-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 30, lines 12-13 recite “a pre-determined amount”. Line 10 recites “a pre-determined value”. It is unclear whether the two terms refer to the same element or to different elements. Claims 85-94 are rejected by virtue of being dependent upon claim 30.
	In regards to claim 85, line 2 recites “an initial negative pressure value”. Claim 85 depends upon claim 30. Claim 30, line 1 recites “negative pressure”. It is unclear whether the two terms refer to the same element or to different elements. Claim 86 is rejected by virtue of being dependent upon claim 85.
	In regards to claim 87, lines 2-3 recite “a pre-determined threshold flow rate”. Claim 87 depends upon claim 30. Claim 30, line 10 recites “a pre-determined value” and claim 30, lines 12-13 recite “a pre-determined amount”. It is unclear whether the three terms refer to the same element or to different elements.
	In regards to claim 89, line 9 recites “negative pneumatic pressure”. Claim 89 depends upon claim 30. Claim 30, line 1 recites “negative pressure”. It is unclear whether the two terms refer to the same element or to different elements.
	In regards to claim 95, lines 8-9 recite “a first negative pressure”. Line 1 recites “negative pressure”. It is unclear whether the two terms refer to the same element or to different elements. Claims 96-98 rejected by virtue of being dependent upon claim 95.
	In regards to claim 95, line 9-10 recite “a second negative pressure”. Line 1 recites “negative pressure”. It is unclear whether the two terms refer to the same element or to different elements. Claims 96-98 rejected by virtue of being dependent upon claim 95.
	In regards to claim 97, lines 1-3 recite: wherein the controller controls the pump “by providing the second negative pressure to the fluid when the measured rate of fluid flow is less than a pre-determined value for a first pre-determined period of time”. Claim 97 depends upon claim 95. Claim 95, lines 9-11 recite “providing a second negative pressure to the fluid line when the measured rate of fluid flow is greater than a pre-determined value”. In claim 97, it is unclear how the second negative pressure can be provided when the measured rate of fluid flow “is less than” a pre-determined value, when claim 95 oppositely recites providing a second negative pressure to the fluid line when the measured rate of fluid flow “is greater than” a pre-determined value.
	In regards to claim 97, line 3 recites “a pre-determined value”. Claim 97 depends upon claim 95. Claim 95, lines 10-11 recite “a pre-determined value”. It is unclear whether the two terms refer to the same element or to different elements.
	In regards to claim 98, line 1 recites “a user interface”. Claim 98 depends upon claim 96. Claim 96, line 1 recites “a user interface”. It is unclear whether the two terms refer to the same element or to different elements.
	In regards to claim 98, line 2 recites “an alert”. Claim 98 depends upon claim 96. Claim 96, line 2 recites “an alert”. It is unclear whether the two terms refer to the same element or to different elements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30, 85, and 95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 16, 29, and 31 of U.S. Patent No. 10,201,647. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the application claims and the patent claims at least recite a system for adjusting negative pressure used to withdraw fluid from a cavity of a patient, a pump, and a controller.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 30, 85-87, 92, and 94-98 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Weston (US 2011/0060204).
	In regards to claim 30, Weston teaches a system (Figures 1-4B, negative pressure wound therapy apparatus 20) for adjusting negative pressure used to withdraw fluid from a cavity of a patient, the system comprising: 
a pump (vacuum pump 30 and pressure pump 52) configured to provide negative or positive pressure to a fluid line connected to the cavity (Figure 1)(paragraphs [0044][0052])
a controller (control device 32) configured to measure and control the pressure provided by the pump (paragraphs [0044][0052][0104])
the controller also configured to measure a rate of fluid flow (blood flow rate) from the fluid line to the pump (paragraph [0110])
wherein the controller is arranged to control the pump by providing negative pressure to the fluid line, measuring the rate of fluid flow, and control the pump by providing a positive pressure (adjust… positive pressure) to the fluid line if the measured rate of fluid flow is less than a pre-determined value (blood flow rate… drops below… predetermined values) (paragraph [0116])
wherein the controller is arranged to re-apply negative pressure (control the level of negative pressure)(adjust the negative pressure) to the fluid line if a measured rate of fluid flow upon application of the positive pressure is greater than a pre-determined amount (exceed an optimal or predetermined value)(rises above predetermined values) (paragraph [0111][0116])
	In regards to claim 85, Weston teaches wherein the controller is configured to control the pump to apply an initial negative pressure value for a predetermined period of time (paragraph [0044]).  
	In regards to claim 86, Weston teaches wherein the initial negative pressure value is set to a minimum negative pressure of a predetermined range of negative pressures (paragraph [0101]).  
	In regards to claim 87, Weston teaches wherein the controller is configured to stop further adjustments of the negative pressure (adjust… positive pressure) if the measured rate of fluid flow is less than a pre- determined threshold flow rate for a pre-determined period of time (blood flow rate… drops below… predetermined values) (paragraph [0116]).
	In regards to claim 92, Weston teaches a user interface (switch, button, lever, or other suitable switching mechanism) (paragraph [0097]) and wherein the controller signals an alert (alarm pitches, sounds, messages, or series of sounds) if the measured rate of fluid flow is less than the predetermined value (blood flow rate… drops below… predetermined values) (paragraph [0116]).
	In regards to claim 94, Weston teaches wherein the controller evaluates the measured rate of fluid flow after a first period of time and signals an alert (alarm pitches, sounds, messages, or series of sounds) if the rate of fluid flow has been less than the pre-determined value for a second period of time (blood flow rate… drops below… predetermined values) (paragraph [0116]).
	In regards to claim 95, Weston teaches a system (Figures 1-4B, negative pressure wound therapy apparatus 20) for adjusting negative pressure used to withdraw fluid from a cavity of a patient, the system comprising: 
a pump (vacuum pump 30 and pressure pump 52) configured to provide negative or positive pressure to a fluid line connected to the cavity (Figure 1)(paragraphs [0044][0052])
a controller (control device 32) configured to measure and control the pressure provided by the pump (paragraphs [0044][0052][0104])
the controller also configured to measure a rate of fluid flow (blood flow rate) from the fluid line to the pump (paragraph [0110])
wherein the controller is configured to control the pump by providing a first negative pressure to the fluid line, measuring the rate of fluid flow, and providing a second negative pressure (control the level of negative pressure)(adjust the negative pressure) to the fluid line when the measured rate of fluid flow is greater than a pre-determined value (exceed an optimal or predetermined value)(rises above predetermined values) (paragraph [0111][0116])
	In regards to claim 96, Weston teaches a user interface (switch, button, lever, or other suitable switching mechanism) (paragraph [0097]), wherein the controller signals an alert (alarm pitches, sounds, messages, or series of sounds) when the measured rate of fluid flow is less than the pre-determined value (blood flow rate… drops below… predetermined values) (paragraph [0116]).
	In regards to claim 97, Weston teaches wherein the controller controls the pump by providing the second negative pressure (adjust the negative pressure) to the fluid when the measured rate of fluid flow is less than a pre-determined value for a first pre-determined period of time (blood flow rate… drops below… predetermined values) (paragraph [0116]).
	In regards to claim 98, Weston teaches a user interface (switch, button, lever, or other suitable switching mechanism) (paragraph [0097]), wherein the controller signals an alert (alarm pitches, sounds, messages, or series of sounds) when the measured rate of fluid flow is less than the pre-determined value for a first pre-determined period of time (blood flow rate… drops below… predetermined values) (paragraph [0116]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made withdraw to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 88, 90, and 91 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston, as applied to claim 30 above.
	In regards to claim 88, Weston is silent about wherein the controller is configured to control the pump to terminate a drain cycle if a cumulative volume of the fluid withdrawn is equal to or greater than a target volume. But it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the controller, of the system of Weston, to be configured to control the pump to terminate a drain cycle if a cumulative volume of the fluid withdrawn is equal to or greater than a target volume, as a person having ordinary skill in the art would have realized that if enough volume of the fluid has been removed for the wound to be treated and healed, then the drain cycle should be stopped, as draining of the fluid is no longer needed for the treated and healed wound.
	In regards to claim 90, Weston is silent about wherein the pre-determined value is in the range of 35 to 70 ml/min. But at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the pre-determined value, of the system of Weston, to be in the range of 35 to 70 ml/min, as Applicant has not disclosed that such a range of the pre-determined value provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the pre-determined value being the patient’s optimal or average blood flow rate, as disclosed by Weston (paragraph [0111]), as a person having ordinary skill in the art would have known to select a value for the pre-determined value that allows for sufficient volume of the fluid to be removed for the wound to be treated and healed in the patient.
	In regards to claim 91, Weston does not specifically teach wherein the controller provides negative pressure at -6.5 kPa, as Weston instead teaches a broader negative pressure range wherein the controller provides negative pressure at approximately 40 mmHg to approximately 80 mmHg of negative pressure (paragraph [0101]) which is equivalent to approximately -5.3329 kPa to approximately -10.6658 kPa. Applicant states that “This pressure may be selected so that it would be appropriate for a reduced flow condition (e.g. -6.5 kPa) in order to minimize any tugging sensation experienced by the user at the start of the drain operation.” (Specification, page 369, lines 3-5) and that “When draining solution from the peritoneal cavity of a patient it is not unusual for a patient to perceive an uncomfortable tugging sensation.” (Specification, page 362, lines 19-20). Thus, it is understood that Applicant has selected the negative pressure to be -6.5 kPa to minimize any tugging sensation, which is uncomfortable for the patient. Weston also teaches that “This level of negative pressure, i.e., approximately 40 mmHg to approximately 80 mmHg, is typically associated with greater patient comfort and compliance.” (paragraph [0101]). Thus, the negative pressure being -6.5 kPa does not achieve an unexpected result, as Weston, despite teaching a broader negative pressure range of approximately -5.3329 kPa to approximately -10.6658 kPa, also teaches the same result of greater patient comfort (i.e. the patient is not uncomfortable). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the negative pressure, of the system of Weston, to be -6.5 kPa, as such will provide greater patient comfort, as expected by Weston.

Claims 89 and 93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston, as applied to claim 30 above, and further in view of Bryant et al (US 6,302,653).
	In regards to claim 89, Weston is silent about wherein the pump is a pneumatically actuated diaphragm pump comprising a pumping chamber fluidly connected to the fluid line, an actuation chamber connected to a pressure distribution manifold and a flexible diaphragm between the actuation chamber and pumping chamber; wherein the controller measures an actuation chamber pressure from a pressure sensor in communication with the actuation chamber of the pump, and a reference chamber pressure from a pressure sensor in communication with a reference chamber in valved communication with the actuation chamber of the pump; the controller configured to control a valve in the pressure distribution manifold to deliver negative pneumatic pressure to the actuation chamber; the controller also configured to determine a measured rate of fluid flow from the fluid line to the pump based on the actuation chamber pressure and the reference chamber pressure. Bryant et al teaches a system (Figure 5, pumping system 300) for adjusting negative pressure used to withdraw fluid from a cavity of a patient, wherein a pump is a pneumatically actuated diaphragm pump (pump 104) comprising a pumping chamber (pump chamber 108) fluidly connected to a fluid line, an actuation chamber (control chamber 110) connected to a pressure distribution manifold (measurement gas inlet line 306) and a flexible diaphragm (flexible diaphragm 112) between the actuation chamber and pumping chamber; wherein a controller (processor 324) measures an actuation chamber pressure from a pressure sensor (pressure measuring component 122) in communication with the actuation chamber of the pump, and a reference chamber pressure from a pressure sensor (pressure transducer 316) in communication with a reference chamber (reference chamber 308) in valved (valve 318) communication with the actuation chamber of the pump; the controller configured to control a valve (valve 318) in the pressure distribution manifold to deliver negative pneumatic pressure to the actuation chamber (column 22, lines 20-25); the controller also configured to determine a measured rate of fluid flow from the fluid line to the pump based on the actuation chamber pressure and the reference chamber pressure (column 23, lines 15-45)(column 29, lines 4-8). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the pump, of the system of Weston, to be a pneumatically actuated diaphragm pump, as taught by Bryant et al, as such will allow for detecting the presence of a gas in a pumping chamber of the pump (Abstract), wherein it is important to detect air present in a fluid line pumping fluid to the body of a patient and to prevent such air from entering the body of the patient (column 2, lines 7-11) which gas/air would be harmful to the patient. 
	In regards to claim 93, Weston teaches a user interface (switch, button, lever, or other suitable switching mechanism) (paragraph [0097]) and wherein the controller signals an alert (alarm pitches, sounds, messages, or series of sounds) if the measured rate of fluid flow upon application of the positive pressure is less than the pre-determined amount (blood flow rate… drops below… predetermined values) (paragraph [0116]); however, Weston is silent about whether the alert is an occlusion alert. Bryant et al teaches a system (Figure 8, pumping system 500) for adjusting negative pressure used to withdraw fluid from a cavity of a patient, wherein a controller (processor 506) signals an occlusion alert (a line blockage or occlusion… an alarm condition) if a measured rate of fluid flow is less than a pre-determined amount (no-flow condition) (column 30, lines 31-51). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the alert, of the system of Weston, to be an occlusion alert, as taught by Bryant et al, as such will allow for shutting down a pumping cycle when a blockage or occlusion is detected (column 30, lines 31-36) to then allow for a user to remedy the blockage/occlusion to allow for further usage of the pump at a sufficient rate of fluid flow.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783